DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art teaches a head-mounted imaging apparatus, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 1, in such a manner that a rejection under §102 or §103 would be proper, 
Claims 3-17 are allowed due to claim dependency.

	Pockett et al US Patent Application Publication 2010/0277803 A1 discloses 
a head-mounted imaging apparatus having a frame that houses at least one imaging apparatus (figure 8), the at least one imaging apparatus being energizable to form a virtual image to an eye of a wearer, wherein the at least one imaging apparatus (figure 9) comprises, a projector energizable to emit a set of angularly related beams including a central projected light beam along a projection axis (micro-display 22); a planar waveguide (diffractive beam expanders 10a, 10b) made of a transparent material and having two planar surfaces through which the wearer’s eye is provided with a view of an ambient environment (figure 8) and configured to receive the set of angularly related beams including the central projected light beam through an in-coupling optic in one of the planar surfaces (rays entering 10a and 10b shown in figure 9) and to support propagation of the angularly related beams including the central projected light beam along the planar waveguide from the in-coupling optic (rays entering) to an out-coupling optic (rays leaving) in one of the planar surfaces (surface of 10a and 10b) by total internal reflection between the two planar surfaces (inside of 10a and 10b; [0134] total internal reflection); and an optical coupler (prism 380) that is configured to receive the set of angularly related beams 
	Pockett et al does not disclose wherein the central projected light beam is redirected through the out-coupling optic along a third axis that is at an acute angle with respect to the planar surfaces as measured between the third axis and the portion of the planar waveguide between the in-coupling optic and the out-coupling optic on the wearer side of the planar waveguide.

	Cheng et al US Patent Application Publication 2014/0293434 A1 discloses 
a head-mounted imaging apparatus having a frame that houses at least one imaging apparatus ([0042] helmet-mounted optical see-through display system), the at least one imaging apparatus being energizable to form a virtual image to an eye of a wearer (figure 8), wherein the at least one imaging apparatus comprises, a projector (LCOS display chip) energizable to emit a set of angularly related beams including a central projected light beam along a projection axis (shown in figure 8); a planar waveguide (waveguide shown in figure 8) made of a transparent material and having two planar surfaces through which the wearer’s eye is provided with a view of an ambient environment ([0042] helmet-mounted optical see-through display system) and configured to receive the set of angularly related beams including the central projected light beam through an in-coupling optic (rays entering waveguide shown in figure 8) in one of the planar surfaces and to support propagation of the angularly related beams including the central projected light beam along the planar waveguide from the in-coupling optic (rays entering waveguide shown in figure 8) to an out-coupling optic (rays leaving the waveguide shown in figure 8) in one of the planar surfaces by total internal reflection ([0068], total reflections) between the two planar surfaces (waveguide); and an optical coupler (prism, shown in figure 8 next to waveguide) that is configured to receive the set of angularly related beams including the central projected light beam from the projector along a first axis (shown in figure 8), wherein the optical coupler (prism, shown in figure 8 next to waveguide) is further configured to redirect the central projected light beam from the optical coupler (prism, shown in figure 8 next to waveguide) to the in-coupling optic (input rays) of the planar waveguide (waveguide shown in figure 8) along a second axis.
	Cheng et al does not disclose wherein the central projected light beam is redirected through the out-coupling optic along a third axis that is at an acute angle with respect to the planar surfaces as measured between the third axis and the portion of the planar waveguide between the in-coupling optic and the out-coupling optic on the wearer side of the planar waveguide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872


/MARIN PICHLER/Primary Examiner, Art Unit 2872